Citation Nr: 0615563	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  95-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for torn ligaments of 
the right hip.

2.  Entitlement to service connection for residuals of a 
fracture of the right lower leg, with ankle involvement.

3.  Entitlement to service connection for residuals of a 
tailbone injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1951 
to August 1953.  He was awarded the Combat Infantryman's 
Badge (CIB) for combat service in Korea.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision in which 
the RO, , inter alia, denied service connection for torn 
ligaments of the right hip, for residuals of fracture of the 
right lower leg with ankle involvement, for residuals of a 
tailbone injury with right sciatic nerve involvement, and for 
residuals of shell fragment wounds of the face, hands, and 
arms.

The appellant filed a Notice of Disagreement (NOD) in May 
1995, and the RO issued a Statement of the Case (SOC) in 
September 1995.  The appellant filed a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) in October 1995.

In October 1995, the appellant testified during a hearing 
before  ROpersonnel; a transcript of that hearing is of 
record.  Initially, the appellant also requested a Board 
hearing at the RO, but he withdrew that request in writing in 
July 1997.

In December 1997, the Board denied other claims on appeal, 
but remanded to the RO for additional action the claims for 
service connection for torn ligaments of the right hip, for 
residuals of fracture of the right lower leg with ankle 
involvement, for residuals of a tailbone injury, and for 
residuals service connection for shell fragment wounds of the 
face, hands, and arms.  After accomplishing some action, the 
RO continued the denial of these claims (as reflected in a 
September 2000 Supplemental SOC (SSOC)), and returned the 
matters to the Board.

In August 2000In a June 2004 rating decision, the RO granted 
service connection for shell fragment wound scars of the 
arms, hands, and face, and also granted service connection 
for residuals of a shell fragment wound to the right leg, 
with sciatic nerve damage.  These actions are considered full 
grants  of  these issues.  In July 2004, the RO also 
continued the denial of the remaining claims on appeal (those 
reflected on the title page), as reflected in a July 2004 
SSOC..

In April 2005, the  Board remanded these matters  to the RO, 
via the Appeals Management Center (AMC).  After accomplishing 
the requested development, the RO continued the denial of the 
claims (as reflected in a December 2005 SSOC) and returned 
these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The appellant is a combat veteran; hence, his claims of 
undocumented injuries are considered credible if consistent 
with the circumstances of his service.  

3.  Competent medical evidence does not reflect that the 
appellant has, or ever has had, a hip disability, to include 
one associated with torn hip ligaments.

4.  Competent medical evidence does not reflect that the 
appellant has, or ever has had, a fracture of the right leg 
or ankle, or any residuals of any such fracture

5.  While the appellant has been diagnosed with degenerative 
joint disease of the lumbar spine and peripheral neuropathy 
(of unknown etiology), competent medical evidence does not 
establish a medical nexus between either  disability and a 
traumatic injury to the tailbone during service, as alleged.


CONCLUSIONS OF LAW

1.  The criteria for service connection for torn ligaments of 
the right hip are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2005).  

2.  The criteria for service connection for residuals of a 
fracture of the right lower leg, with ankle involvement, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2005).  
 
3.  The criteria for service connection for residuals of a 
tailbone injury are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the pertinent evidence in light of the above-
noted legal authority,  the Board finds that all notification 
and development action needed to render a fair decision on 
each of the claims on appeal has been accomplished.

Through the April 1995 rating decision, the September 1995 
SOC, and six subsequent SSOCs (in November 1995, September 
2000, December 2000, October 2003, July 2004, and December 
2005), the RO notified the veteran of the legal criteria 
governing his claims for service connection, the bases for 
the denial of his claims, and the evidence that had been 
considered in connection with the claims to that point.  
After each, the appellant and his representative were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board  points out that post-remand notice letters by the 
RO in June 2004 and by the AMC in June 2005 satisfied the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the appellant was 
notified that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letters identified the evidence 
already of record and asked the appellant to identify and 
provide the necessary releases for any medical providers from 
whom he wished VA to obtain evidence for consideration.  The 
June 2005 letter further stated, "Please provide us with any 
evidence or information you may have pertaining to your 
claim."  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, this makes sense, inasmuch as the rating 
decision on appeal was issued prior to enactment of the VCAA.  
Moreover, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board notes 
that the Court has held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As discussed above, 
the RO and the AMC sent the appellant VCAA notice letters 
during the pendency of the appeal, and the appellant had 
ample opportunity to respond before the claim was 
readjudicated in December 2005 (as reflected in the SSOC).  
Neither in response to those documents nor at any other point 
during the pendency of this appeal has the appellant informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to adjudication 
by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the appellant's status is not in question.  The 
RO has not provide notice to the appellant regarding the 
degree of disability or the effective date pertaining to the 
disability.  However, as the Board's decision herein denies 
the appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  On its own and pursuant to the Board's prior 
remands, the RO has obtained the appellant's service medical 
records, VA treatment records, and treatment records from 
those private medical providers that the appellant identified 
as having pertinent records, or has diligently pursued 
records until notified that the agency has no records to 
provide.  The appellant has been afforded appropriate VA 
medical examinations in conjunction with his claimed 
disabilities, and the reports of those examinations are of 
record.  The Board notes that the claim has been remanded 
three times in order to assist the appellant in developing 
his case.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The Board also finds that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with any  claim herein 
decided.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Factual Background

The appellant contends that all three claimed disabilities 
(torn ligaments of the right hip, residuals of a fracture of 
the right lower leg, and residuals of a tailbone injury) were 
incurred during combat in the Korean War.  Essentially, the 
appellant states that, in December 1952, his unit was engaged 
in heavy combat when a bomb or shell landed nearby, knocking 
the appellant off his feet and shattering his right ankle, 
jerking loose the ligaments in his right hip, cracking the 
lower spine, and dislocating a disc that resulted in pressure 
on the sciatic nerve.  The appellant states that the same 
incident resulted in shrapnel wounds in the extremities and 
in the stomach, as well as a broken nose and extensive dental 
trauma.  The appellant states that he was treated at a Mobile 
Army Surgical Hospital (MASH) for several weeks, including a 
period of time in traction.  Several weeks after the 
appellant was returned to his unit, he was again caught in 
shellfire and again treated at a MASH unit. 

The appellant's service medical records (SMRs) include the 
report of an October 1951 physical examination for active 
duty which noted no current musculoskeletal abnormalities, 
but noting history of painful joints due to a fractured leg 
at 7 years of age, leg cramps possibly due to rheumatism, and 
history of back sprain consequent to an automobile accident 
in 1947 (prior to service) with resulting back fatigue with 
over-use.  Medical treatment notes, dated from October 
through November 1952, note complaints of neck and back pain 
consequent to the pre-service automobile accident, and an 
orthopedic consultation in November 1952 noted that the 
appellant had postural defects of the lumbar spine, either 
congenital or due to the trauma of the automobile accident.  
The appellant's report of discharge examination, dated in 
August 1953, notes no musculoskeletal abnormalities and no 
history of combat-related trauma.  

The appellant has reported that,  immediately after his 
release from active duty, he was thoroughly examined by Dr. 
H.G.H., an Army reserve physician, who documented the 
appellant's claimed disorders.  The appellant also asserts 
that he personally mailed Dr. H.G.H.'s examination report to 
the Army.  However, the only document of record by Dr. H.G.H. 
is a short letter dated in December 1954, verifying that the 
appellant had shrapnel scars of the right hand and right leg.  
Diligent efforts by the appellant and the RO to obtain 
additional records from Dr. H.G.H., now deceased, have been 
unavailing. 

The appellant had a VA compensation and pension (C&P) 
examination in March 1955 during which he reported that he 
sustained injuries to the right hand and right leg below the 
knee in December 1952 in Korea; he did not mention any 
current complaint regarding the right hip, the tailbone, or 
the sciatic nerve.  The appellant stated that he was treated 
in the field in Korea and not hospitalized. The examiner 
noted the presence of scars on the right kneecap, over the 
shin at the midpoint of the right leg, and on the right 
wrist.  There is no indication in the examination of any 
current disorder of the right leg, right ankle, right hip, or 
tailbone.

The appellant filed his claim for service connection for torn 
ligaments of the right hip, and for fracture of the right 
lower leg with ankle involvement, in August 1994.  He added a 
claim for service connection for a disability of the tailbone 
in September 1994.  Entitlement to service connection for 
these disabilities is discussed individually below.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  However the 
provisions of 38 U.S.C.A. § 1154(b) do not provide a 
substitute for medical nexus evidence, or evidence of current 
disability, but rather serve only to reduce the evidentiary 
burden on combat veterans with respect to submission of 
evidence regarding the incurrence or aggravation of an injury 
or disease while in service.  Kessel v. West, 13 Vet. App. 9, 
16-19 (1999) (en banc).  The veteran must still establish his 
claim through competent medical evidence showing a current 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

A.  Torn ligaments of the right hip

The report of a March 1955 VA compensation and pension (C&P) 
medical examination  reflects no complaints, findings, or 
diagnosis of any right hip problems, and no report of any in-
service hip injury. 

As noted above, the appellant filed his request for service 
connection for torn ligaments of the right hip in August 
1994.   The appellant had a VA medical examination in 
December 1994 during which he complained of constant aching 
in the right hip; he also complained of pain in the right hip 
when limits of motion were reached.  The examiner made no 
diagnosis other than residual limitation of motion.    

In a June 1995 letter to VA, the appellant , the asserted 
that Dr. H.G.H., an Army reserve physician, had examined him 
immediately after discharge, and had informed him that he had 
irreversible damage to the sciatic nerve to the right hip, 
leg, and ankle, all probably associated with having right hip 
ligaments torn loose when he was thrown down the mountain by 
exploding shells.  (The Board notes that the file contains a 
letter from Dr. H.G.H. dated in December 1954, which asserts 
only that the appellant had scars of the right hand and right 
leg; there is no mention of hip or sciatic nerve complaint).

On VA neurological examination in November 1999, the examiner 
noted that an X-ray of the hips and pelvis, taken in October 
1999, had been normal.

On VA neurological examination in June 2003, the examiner was 
unable to find anything in the file to substantiate the 
appellant's assertion that his trauma in service caused 
ligaments to be jerked loose in the right hip.  The 
examiner's diagnosis was peripheral neuropathy of unknown 
etiology, demyelinating type.

Considering the pertinent evidence in light of the above-
noted legal authority, the In this case, the Board finds that 
there is no persuasive medical evidence of a current 
disability for which service connection can be granted.  
Simply stated, the competent medical evidence does not 
establish that the veteran has, or ever has had, any hip 
disability, to include any residuals of a claimed in-service 
hip injury, and neither the appellant nor his representative 
has identified or alluded to the existence of any such 
evidence.   .  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here, the medical 
evidence does not establish a claimed disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal.  As a layperson, the appellant is 
competent to testify as to his own experiences, as well as in 
regard to the onset and continuity of symptomatology, 
including pain.  See, e.g.,  Falzone v. Brown, 8 Vet. App. 
398, 403 (1995; Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 
Even, if, as a combat veteran (evidenced by the award of the 
CIB), the Board were to accept, as credible, the veteran's 
assertions of undocumented hip injury as consistent with the 
circumstances of his service (pursuant to 38 U.S.C.A. 
§ 1154(b)), his assertions, alone, cannot establish either 
that he hard torn ligaments in the hip during service, or any 
current  residual disability.  The fact remains that this 
case turns on a medical matter-specifically, the existence 
of the current claimed disability (and, if so, a nexus 
between that disability and service); as a layperson without 
the appropriate medical training and expertise, the appellant 
simply is not competent to render a probative (persuasive) 
opinion such a matter.  See Bostain v. West, 11 Vet. App; 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App.492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  Hence, 
his assertions as the existence of current hip disability and 
the relationship between such disability and service have no 
probative value.  The Board also points out that the 
veteran's assertions of what Dr.H.G.H. told him does not 
constitute competent evidence of the required nexus.  See, 
e.g., Robinette v. Brown, 8 Vet. App. 69, 77-78  (1995).

Under these circumstances, the claim for service connection 
for torn ligaments of the right hip must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Residuals of fracture of the right lower leg,  with ankle 
involvement

On March 1955 C&P medical examination, the appellant 
complained of a throbbing pain to the leg after using the leg 
for more than one hour.  He also reported a sensation of a 
knot "between the bones" that caused him to limp if the leg 
became fatigued.  X-ray of the leg showed no evidence of 
fracture or dislocation and no evidence of bone pathology.  
There was no limitation of motion on examination or the right 
knee and ankle, although the examiner noted the presence of 
scars on the right kneecap and over the shin of the right 
leg.

As noted above, the appellant filed his claim for  service 
connection for fractured right leg and ankle in August 1994.  
He had a VA medical examination in December 1994 during which 
he complained of constant aching in the right knee and ankle 
and occasional weakness and numbness.  X-rays revealed no 
bone or soft tissue abnormalities of the right knee, right 
fibula/tibia, or right ankle.  The examiner noted pain in the 
right knee and ankle when limits of motion were reached.  The 
examiner's diagnosis was status post fracture of the right 
lower leg and right ankle, and residual limited range of 
motion of the right knee and right ankle.    
 
The appellant filed a letter to VA in June 1995 in which he 
asserted that Dr. H.G.H., an Army reserve physician, had 
examined him immediately after discharge, and had found two 
hairline cracks in the right ankle.

The appellant was unable to perform a scheduled VA joints 
examination in June 2003; however, he had a VA neurological 
examination in June 2003 during which the examiner noted 
weakness in both legs, right worse than left.  There was no 
limitation of motion of the right knee or ankle, although the 
appellant reported that movement of the lower legs caused 
severe pain in the back and legs.  Musculature of the lower 
extremities was normal for the appellant's age.  The examiner 
was unable to find anything in the file to substantiate the 
appellant's assertion that his trauma in service caused 
broken bones in the ankle.  The examiner was also unable to 
find anything in the claims file to substantiate the 
appellant's account that the bones in his right ankle were 
torn apart, causing blood to coagulate in the lower leg and 
foot and nearly resulting in amputation of the limb.  The 
examiner's diagnosis was peripheral neuropathy of unknown 
etiology, demyelinating type.

The appellant had a VA X-ray of the right tibia and fibula in 
July 2005.  The interpreter found no evidence of fracture or 
definite bone destructive change.  

In this case, the Board finds that there is no persuasive 
medical evidence of a current disability for which service 
connection can be granted.  The medical evidence of record, 
including X-ray reports dating from 1955 to 2005, 
consistently revealed no evidence of any fracture to the 
right leg or right ankle, nor does this evidence reflect any 
diagnosed right leg or ankle disability, to include as a 
residual of any such fracture.  Moreover, neither the 
appellant nor his representative has identified or alluded to 
the existence of any such evidence.  Accordingly, there is no 
basis for a grant of service connection for the claimed 
disability.  As noted above, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, 
the medical evidence does not establish a current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for service connection.  See Gilpin, 
155 F.3d at 1353;  Brammer, 3 Vet. App. at 225.

As in connection with the prior claim, the Board has 
considered the appellant's arguments in regard to the claimed 
disability, and has afforded him the consideration due to a 
combat veteran.  However, for the reasons explained above, 
the appellant is not competent to render a persuasive opinion 
as to diagnosis in service (an actual fracture) or current 
disability (see Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186), and his assertions as to what a physician told 
him (that he suffered a fracture in service) cannot 
constitute competent medical evidence to support the claim 
(see Robinette, 8 Vet. App. at 77-78).

Under these circumstances, the claim for service connection 
for residuals of a fracture to the lower right leg, with 
ankle involvement, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent 
evidence simply does not support the claim for service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Residuals of a tailbone injury

The appellant received VA medical treatment for an acute 
pilonidal abscess in March 1957.  Examination of the sacro-
coxxygeal region showed the cyst, but no other remarkable 
pathologies.

As noted above, the appellant filed his claim for service 
connection for a tailbone injury in September 1994.  The 
appellant had a VA medical examination in December 1994 
during which the examiner noted that the appellant had 
decreased sensation in the S1 distribution to the right lower 
extremity and a limp to the right.  X-ray of the lumbar spine 
was normal.  The examiner made no diagnosis other than S1 
sensory loss in the right lower extremity, right leg weakness 
and limp on the right, and decreased motion of the spine 
without other spinal abnormalities.

The appellant received VA treatment for pilonidal cyst in 
October 1996.

The appellant had a VA X-ray of the lumbar spine in October 
1999 that found no change in appearance since the X-ray of 
December 1994.  There was no evidence of fracture or other 
significant osseous abnormality, but there was evidence of 
mild lumbar levoscoliosis and some osteoarthritis.

The appellant had a VA neurological examination in November 
1999 during which he complained of severe back pain, 
radiating to the right leg and ankle.  The examiner's 
impression was chronic low back pain and right-sided 
sciatica, rule out disk prolapse.  The appellant subsequently 
had a VA magnetic resonance imaging (MRI) diagnostic of the 
lumbar spine that showed degenerative arthritis, without 
evidence of herniated disc or spinal stenosis.  The 
neurological examiner thereupon wrote an addendum opinion 
diagnosing low back pain secondary to degenerative disease of 
the lumbar spine.

The appellant presented to the Orange County VA clinic in 
August 2000 and October 2000 with complaint of low back pain 
radiating to the thighs, which he attributed to shellfire 
trauma during his service in Korea.  The examiner diagnosed 
low back pain and degenerative joint disease of the 
lumbosacral spine.

The appellant was unable to perform a scheduled VA joints 
examination in June 2003; however, the appellant had a VA 
neurological examination in June 2003 during which the 
examiner was unable to find anything in the file to 
substantiate the appellant's assertion that his trauma in 
service caused cracked vertebrae and a dislocated disc.  The 
examiner's diagnosis was peripheral neuropathy of unknown 
etiology, demyelinating type.

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with  degenerative 
joint disease of the lumbosacral spine, and peripheral 
neuropathy of unknown etiology.  However, there is no medical 
evidence or opinion whatsoever indicating that either 
disability is a residual of any in-service tailbone injury-
even if the Board were to find credible the appellant's 
assertions that such an injury occurred in service.  As such, 
the simply does not establish a nexus between the appellant's 
current low back disability and his military service, and 
neither the appellant nor his representative has identified 
or alluded to the existence of any such opinion.  

The Board has considered the appellant's arguments, but, as 
noted above, the appellant is a layperson and simply is not 
competent to render persuasive opinion regarding the etiology 
of a medical disability.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  

Under these circumstances, the Board finds that the claim for 
service connection for a tailbone injury with right sciatic 
nerve involvement must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent 
evidence simply does not support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for torn ligaments of the right hip is 
denied.

Service connection for residuals of a fracture of the right 
lower leg, with ankle involvement, is denied.

Service connection for residuals of a tailbone injury is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


